                     Case 4:20-cv-05640-YGR Document 704 Filed 05/18/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099            MARK A. PERRY, SBN 212532
                 tboutrous@gibsondunn.com                        mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                    CYNTHIA E. RICHMAN (D.C. Bar No.
                 rdoren@gibsondunn.com                           492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                   crichman@gibsondunn.com
                 dswanson@gibsondunn.com                         GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                   1050 Connecticut Avenue, N.W.
                 jsrinivasan@gibsondunn.com                      Washington, DC 20036-5306
            5    JASON C. LO, SBN 219030                         Telephone: 202.955.8500
                 jlo@gibsondunn.com                              Facsimile: 202.467.0539
            6    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue Los Angeles, CA          ETHAN DETTMER, SBN 196046
            7    90071-3197 Telephone: 213.229.7000              edettmer@gibsondunn.com
                 Facsimile: 213.229.7520                         GIBSON, DUNN & CRUTCHER LLP
            8                                                    555 Mission Street
                 VERONICA S. MOYÉ (Texas Bar No.                 San Francisco, CA 94105-0921
            9    24000092; pro hac vice)                         Telephone: 415.393.8200
                 vmoyé@gibsondunn.com                            Facsimile: 415.393.8306
           10    GIBSON, DUNN & CRUTCHER LLP
                 2100 McKinney Avenue, Suite 1100
           11    Dallas, TX 75201
                 Telephone: 214.698.3100
           12    Facsimile: 214.571.2900
           13    Attorneys for Defendant, APPLE INC.
           14

           15                                 UNITED STATES DISTRICT COURT
           16                            NORTHERN DISTRICT OF CALIFORNIA
           17

           18    EPIC GAMES, INC.,                               CASE NO. 20-CV-05640-YGR

           19                   Plaintiffs,

           20         v.                                         NOTICE OF WITHDRAWAL OF TRIAL
                                                                 EXHIBIT
           21    APPLE INC.,
                                                                The Honorable Yvonne Gonzalez Rogers
           22                   Defendant.

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                                              NOTICE OF WITHDRAWAL OF TRIAL EXHIBIT
                                                      CASE NO. 20-CV-05640-YGR
                      Case 4:20-cv-05640-YGR Document 704 Filed 05/18/21 Page 2 of 2


            1           PLEASE TAKE NOTICE that following his trial testimony on May 13, 2021, Professor Hitt
            2    re-reviewed his written testimony and back-up materials and determined that the data presented in
            3    Figure 3 of his Written Direct Testimony (Ex. Expert 6) were not adequately supported. Specifically,
            4    Professor Hitt determined that Figure 3 and accompanying text erroneously represented that certain
            5    identical games were made available by identical developers on both iOS and PC. Figure 3 has
            6    therefore been removed from Professor Hitt’s written testimony and the associated text stricken or
            7    amended. Apple hereby withdraws the corresponding trial exhibit (DX-4775), which was entered
            8    into evidence pursuant to stipulation on May 12, 2021. (Dkt. 635, 643.) No other part of Professor
            9    Hitt’s Written Direct Testimony, or the exhibits previously admitted, is affected by this change.
           10

           11

           12    DATED: May 18, 2021                          GIBSON, DUNN & CRUTCHER LLP
           13

           14                                                 By:          /s/ Richard J. Doren
                                                                               Richard J. Doren
           15
                                                              Attorney for Defendant Apple Inc.
           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                      1
Crutcher LLP
                                              NOTICE OF WITHDRAWAL OF TRIAL EXHIBIT
                                                      CASE NO. 20-CV-05640-YGR
